PER CURIAM:
On motion, the district court entered an order vacating a default judgment and at the same time refusing to quash, service. At this intermediate stage of the litigation the plaintiffs have appealed from the vacating of the default judgment and the defendants have taken a cross-appeal from the refusal to quash service.
 We have recently held that an order vacating a default judgment is not final within the meaning of section 1291 of Title 28, United States Code, and, therefore, cannot support an immediate appeal. Crowe v. Ragnar Benson, Inc., 1962, 307 F.2d 73. Similarly, a refusal to quash service is not an appealable final order.
The appeal and the cross-appeal will be dismissed for lack of jurisdiction.